

INDEMNIFICATION AGREEMENT


dated as of __________________________, between


EXPRESS SCRIPTS, INC. (the "Company"),
and
[Name] ("Indemnitee")
 
WHEREAS, the Board of Directors has determined that it is in the best interests
of the Company and the Company’s stockholders to attract and retain the most
capable persons as directors and officers of the Company and that the Company
should act to assure such persons that there will be adequate certainty of
protection through insurance and indemnification against risks of claims and
actions against them arising out of their service to and activities on behalf of
the Company; and


WHEREAS, the Company has adopted provisions in its current Amended and Restated
Certificate of Incorporation, as amended, and its Third Amended and Restated
By-laws (collectively, the "Charter Documents") providing for indemnification of
its officers and directors to the fullest extent permitted by Section 145 of the
General Corporation Law of the State of Delaware, and the Company wishes to
clarify and enhance the rights and obligations of the Company and Indemnitee
with respect to indemnification; and


WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, with the knowledge
that certain costs, judgments, penalties, fines, liabilities and expenses
incurred by them in their defense of such litigation are to be borne by the
Company and they will receive the maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and


WHEREAS, the Company desires to have Indemnitee continue to serve as a director
or officer of the Company and in such other capacity with respect to the Company
as the Company may request, as the case may be, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee's duty to the Company; and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter;


Now, therefore, in consideration of Indemnitee's continued service as a director
or officer of the Company, the parties hereto agree as follows:


1. Service by Indemnitee. Indemnitee will serve and/or continue to serve as a
director or officer of the Company or, at the Company's request and the
agreement of the Indemnitee, another enterprise, faithfully and to the best of
Indemnitee's ability so long as Indemnitee is duly elected or appointed and
until such time as Indemnitee is removed as permitted by law or tenders a
resignation in writing.
 
2. Indemnification. The Company shall indemnify Indemnitee to the fullest extent
permitted by the Delaware General Corporation Law (the "DGCL") in effect on the
date hereof or as such law may from time to time be amended (but, in the case of
any such amendment, only to the extent that such amendment permits the Company
to provide broader indemnification rights than said law permitted the Company to
provide prior to such amendment). Without diminishing the scope of the
indemnification provided by this Section, the rights of indemnification of
Indemnitee provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification shall be paid to
Indemnitee:


(a) to the extent expressly prohibited by the DGCL or the Charter Documents;


(b) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
by-law or agreement of the Company or any other company or organization on whose
board Indemnitee serves at the request of the Company, except in respect of any
indemnity exceeding the payment under such insurance, clause, by-law or
agreement;


(c) in connection with an action, suit or proceeding, or part thereof (including
claims and counterclaims) initiated by Indemnitee, except a judicial proceeding
or arbitration pursuant to Section 10 below to enforce rights under this
Agreement, unless the action, suit or proceeding (or part thereof) was
authorized by the Board of Directors of the Company;


(d) with respect to any action, suit or proceeding brought by or on behalf of
the Company against Indemnitee that is authorized by the Board of Directors of
the Company, except as provided in Sections 4, 5 and 6 below.


3. Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee is a party or is
threatened to be made a party to any Proceeding (other than an action by or in
the name of the Company) by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent or fiduciary of
any other entity (including, but not limited to, another corporation,
partnership, joint venture, employee benefit plan or trust); or by reason of
anything done or not done by Indemnitee in any such capacity. Pursuant to this
Section, Indemnitee shall be indemnified against all costs, judgments,
penalties, fines, liabilities, amounts paid in settlement by or on behalf of
Indemnitee, and Expenses actually and reasonably incurred by Indemnitee in
connection with such Proceeding, if Indemnitee acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe his or her conduct was unlawful.


4. Indemnity in Proceedings by or in the Name of the Company. Except as limited
by Section 2 above, Indemnitee shall be entitled to the indemnification rights
provided in this Section if Indemnitee was or is a party or is threatened to be
made a party to any Proceeding brought by or in the name of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director, officer, employee or agent or fiduciary of the Company, or by reason
of anything done or not done by Indemnitee in any such capacity. Pursuant to
this Section, Indemnitee shall be indemnified against all costs, judgments,
penalties, fines, liabilities, amounts paid in settlement by or on behalf of
Indemnitee, and Expenses actually and reasonably incurred by Indemnitee in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that no such indemnification shall
be made in respect of any claim, issue, or matter as to which the DGCL expressly
prohibits such indemnification by reason of any adjudication of liability of
Indemnitee to the Company, unless and only to the extent that the Court of
Chancery of the State of Delaware or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such costs, judgments, penalties, fines,
liabilities and Expenses as such court shall deem proper.


5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Section 2(d), 3 and 4 above, to the extent
that Indemnitee has been successful, on the merits or otherwise, in whole or in
part, in defense of any action, suit or proceeding (including an action, suit or
proceeding brought by or on behalf of the Company) or in defense of any claim,
issue or matter therein, including, without limitation, the dismissal of any
action without prejudice, or if it is ultimately determined that Indemnitee is
otherwise entitled to be indemnified against Expenses, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred in connection
therewith.


6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
costs, judgments, penalties, fines, liabilities or Expenses actually and
reasonably incurred in connection with any action, suit or proceeding (including
an action, suit or proceeding brought by or on behalf of the Company), but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such costs, judgments, penalties, fines,
liabilities and Expenses actually and reasonably incurred to which Indemnitee is
entitled.


7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by applicable law,
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred or suffered by Indemnitee or on Indemnitee's behalf if
Indemnitee appears as a witness or otherwise incurs legal or other Expenses as a
result of or related to Indemnitee's service as a director or officer of the
Company, in any threatened, pending or completed legal, administrative,
investigative or other proceeding or matter to which Indemnitee neither is, nor
is threatened to be made, a party.


8. Determination of Entitlement to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 7 the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall, other than in case of a Change
of Control (other than a Change in Control which has been approved by a majority
of the Company's Board of Directors who were directors immediately prior to such
Change in Control), be determined by the following person or persons who shall
be empowered to make such determination: (a) the Board of Directors of the
Company by a majority vote of Disinterested Directors, whether or not such
majority constitutes a quorum; (b) a committee of Disinterested Directors
designated by a majority vote of such directors, whether or not such majority
constitutes a quorum; (c) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee; or
(d) the stockholders of the Company. Other than in case of a Change of Control
(other than a Change in Control which has been approved by a majority of the
Company's Board of Directors who were directors immediately prior to such Change
in Control), such Independent Counsel shall be selected by the Board of
Directors and approved by Indemnitee. Upon failure of the Board so to select
such Independent Counsel or upon failure of Indemnitee so to approve, such
Independent Counsel shall be selected upon application to a court of competent
jurisdiction. Such determination of entitlement to indemnification shall be made
not later than 30 calendar days after receipt by the Company of a written
request for indemnification. Such request shall include documentation or
information which is necessary for such determination and which is reasonably
available to Indemnitee. Any Expenses incurred by Indemnitee in connection with
a request for indemnification or payment of Expenses hereunder, under any other
agreement, any provision of the Charter Documents or any directors' and
officers' liability insurance, shall be borne by the Company. The Company hereby
indemnifies Indemnitee for any such Expense and agrees to hold Indemnitee
harmless therefrom irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification. If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.


The Company agrees that if there is a Change in Control of the Company (other
than a Change in Control which has been approved by a majority of the Company's
Board of Directors who were directors immediately prior to such Change in
Control) then the entitlement of Indemnitee with respect to all matters
thereafter arising concerning the rights of Indemnitee to indemnity payments
under this Agreement or any other agreement or Charter Document now or hereafter
in effect relating to events indemnifiable under this Agreement, shall be
determined by Independent Counsel in a written opinion. In case of a Change of
Control (other than a Change in Control which has been approved by a majority of
the Company's Board of Directors who were directors immediately prior to such
Change in Control), Independent Counsel shall be selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld).
Upon failure of the Indemnitee so to select such Independent Counsel or upon
failure of the Company so to approve, such Independent Counsel shall be selected
upon application to a court of competent jurisdiction. Independent Counsel,
among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent the Indemnitee would be permitted to
be indemnified under applicable law. The Company agrees to pay the reasonable
fees of the Independent Counsel referred to above and to indemnify fully such
counsel against any and all expenses (including attorneys' fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.
 
9. Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of Indemnitee’s request for indemnification, advise
in writing the Board of Directors or such other person or persons empowered to
make the determination as provided in Section 8 above that Indemnitee has made
such request for indemnification. Upon making such request for indemnification,
Indemnitee shall be presumed to be entitled to indemnification hereunder and the
Company shall have the burden of proof in making any determination contrary to
such presumption. If the person or persons so empowered to make such
determination shall have failed to make the requested determination with respect
to indemnification within 30 calendar days after receipt by the Company of such
request, a requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be absolutely entitled to such
indemnification, absent actual and material fraud in the request for
indemnification. The termination of any Proceeding described in Sections 3 or 4
above by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself: (a) create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee's conduct was unlawful; or (b)
otherwise adversely affect the rights of Indemnitee to indemnification except as
may be provided herein.


10. Remedies of Indemnitee in Cases of Determination not to Indemnify or to Pay
Expenses. In the event that a determination is made that Indemnitee is not
entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to Sections
8 and 9 above, or if Expenses are not paid pursuant to Section 15 below,
Indemnitee shall be entitled to final adjudication in a court of competent
jurisdiction of entitlement to such indemnification or payment. Alternatively,
Indemnitee at Indemnitee's option may seek an award in an arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, such award to be made within sixty days following the
filing of the demand for arbitration. The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration or any other claim.
The determination in any such judicial proceeding or arbitration shall be made
de novo and Indemnitee shall not be prejudiced by reason of a determination (if
so made) pursuant to Sections 8 or 9 that Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 8 or 9 above that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable. The Company further agrees to stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary. If the
court or arbitrator shall determine that Indemnitee is entitled to any
indemnification or payment of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate Proceedings).


11. Other Rights to Indemnification. Indemnification and payment of Expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may now or in the future be entitled under any provision of the
Charter Documents or other organizational documents of the Company, vote of
stockholders or Disinterested Directors, provision of law, agreement or
otherwise. To the extent that a change in the DGCL (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Charter Documents and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.


12. Expenses to Enforce Agreement. In the event that Indemnitee is subject to or
intervenes in any Proceeding in which the validity or enforceability of this
Agreement is at issue or seeks an adjudication or award in arbitration to
enforce Indemnitee's rights under, or to recover damages for breach of, this
Agreement, Indemnitee, if Indemnitee prevails in whole or in part in such
action, shall be entitled to recover from the Company and shall be indemnified
by the Company against any actual Expenses incurred by Indemnitee.


13. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Company or is serving at the request of the
Company as a director, officer, employee or agent or fiduciary of any other
entity (including, but not limited to, another corporation, partnership, joint
venture or trust) of the Company and shall continue thereafter with respect to
any possible claims based on the fact that Indemnitee was a director, officer
employee or agent of the Company or was serving at the request of the Company as
a director, officer, employee or agent or fiduciary of any other entity
(including, but not limited to, another corporation, partnership, joint venture
or trust). This Agreement shall be binding upon all successors and assigns of
the Company (including any transferee of all or substantially all of its assets
and any successor by merger or operation of law) and shall inure to the benefit
of the heirs, personal representatives and estate of Indemnitee.


14. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee will, if a claim in respect thereof is to
be made against the Company under this Agreement, notify the Company in writing
of the commencement thereof; but the omission so to notify the Company will not
relieve it from any liability that it may have to Indemnitee. Notwithstanding
any other provision of this Agreement, with respect to any such Proceeding of
which Indemnitee notifies the Company:


(a) The Company shall be entitled to participate therein at its own expense; and


(b) Except as otherwise provided in this Section 14(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee's
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or (iii) the
Company shall not within 60 calendar days of receipt of notice from Indemnitee
in fact have employed counsel to assume the defense of the action, in each of
which cases the fees and expenses of Indemnitee's counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the conclusion provided for in (ii) above; and


(c) If the Company has assumed the defense of a Proceeding, the Company shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without the Company's written consent.
The Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on or disclosure obligation with respect to Indemnitee
without Indemnitee’s written consent. Neither the Company nor Indemnitee will
unreasonably withhold its consent to any proposed settlement.


15. Payment of Expenses. All Expenses incurred by Indemnitee in advance of the
final disposition of any Proceeding shall be paid by the Company at the request
of Indemnitee, each such payment to be made within twenty calendar days after
the receipt by the Company of a statement or statements from Indemnitee
requesting such payment or payments from time to time. Indemnitee’s entitlement
to such Expenses shall include those incurred in connection with any Proceeding
by Indemnitee seeking a judgment in court or an adjudication or award in
arbitration pursuant to this Agreement (including the enforcement of this
provision). Such statement or statements shall reasonably evidence the expenses
and costs incurred by Indemnitee in connection therewith and shall include or be
accompanied by an undertaking, in substantially the form attached hereto as
Exhibit 1, by or on behalf of Indemnitee to reimburse such amount if it is
finally determined, after all appeals by a court of competent jurisdiction that
Indemnitee is not entitled to be indemnified against such Expenses by the
Company as provided by this Agreement or otherwise. Indemnitee's undertaking to
reimburse any such amounts is not required to be secured.
 
16. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.


17. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.


18. Definitions. For purposes of this Agreement:


(a) "Change in Control" shall be deemed to have occurred if (i) any "person" (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 25% or more of the total
voting power represented by the Company's then outstanding Voting Securities, or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director whose election by the Board of Directors or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 65% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all the Company's assets.


(b) “Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.


(c) "Expenses" includes, without limitation, expenses (including, without
limitation, interests, assessments and other charges) incurred in connection
with the defense or settlement of any and all investigations, judicial or
administrative proceedings or appeals, attorneys' fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification under
Sections 8, 10 and 12 above but shall not include the amount of judgments, fines
or penalties actually levied against Indemnitee.


(d) “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.


(e) "Proceeding" includes any threatened, pending or completed investigation,
action, suit or other proceeding, whether brought in the name of the Company or
otherwise, against Indemnitee, for which indemnification is not prohibited under
Sections 2(a)-(c) above and whether of a civil, criminal, administrative or
investigative nature, including, but not limited to, actions, suits or
proceedings in which Indemnitee may be or may have been involved as a party or
otherwise, by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or is or was serving, at the request of the
Company, as a director, officer, employee or agent or fiduciary of any other
entity, including, but not limited to, another corporation, partnership, joint
venture or trust, or by reason of anything done or not done by Indemnitee in any
such capacity, whether or not Indemnitee is serving in such capacity at the time
any liability or expense is incurred for which indemnification or reimbursement
can be provided under this Agreement.


(f) "Voting Securities" means any securities of the Company which vote generally
in the election of directors.


19. Other Provisions.


(a) This Agreement shall be interpreted and enforced in accordance with the laws
of Delaware.


(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.


(c) This agreement shall not be deemed an employment contract between the
Company and any Indemnitee who is an officer of the Company, and, if Indemnitee
is an officer of the Company, Indemnitee specifically acknowledges that
Indemnitee may be discharged at any time for any reason, with or without cause,
and with or without severance compensation, except as may be otherwise provided
in a separate written contract between Indemnitee and the Company.


(d) Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights.
(e) No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.




SIGNATURE PAGE TO FOLLOW


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.




EXPRESS SCRIPTS, INC.






By:___________________       
Name:_________________       
Title:__________________       




INDEMNITEE






_______________________  [Name]


--------------------------------------------------------------------------------



EXHIBIT 1


UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES


I ___________________________________________________, agree to reimburse the
Company for all expenses paid to me by the Company for my defense in any civil
or criminal action, suit, or proceeding, in the event, and to the extent that it
shall ultimately be determined that I am not entitled to be indemnified by the
Company for such expenses.




Signature______________________
Typed Name___________________
Office________________________




__________________ ) ss:


Before me ______________________, on this day personally appeared
___________________, known to me to be the person whose name is subscribed to
the foregoing instrument, and who, after being duly sworn, stated that the
contents of said instrument is to the best of his/her knowledge and belief true
and correct and who acknowledged that he/she executed the same for the purpose
and consideration therein expressed.


GIVEN under my hand and official seal at ________, this _______ day of
___________, 200__.


______________________________
Notary Public


My commission expires: